      Case 2:20-cv-00110-JDE Document 32 Filed 11/10/20 Page 1 of 1 Page ID #:133

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
  Case No.            2:20-cv-00110-JDE                                               Date    November 10, 2020
  Title               Carlos Marsh v. A&E Gonzales Properties No. 4, et al.




 Present: The Honorable             John D. Early, United States Magistrate Judge
                         Maria Barr                                                     n/a
                        Deputy Clerk                                      Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                              n/a                                                       n/a
Proceedings:                    (In Chambers) Order of Dismissal per Stipulation (Dkt. 31)



       Pursuant to the parties’ Joint Stipulation for Dismissal Pursuant to Fed. R. Civ. P.
41(a)(1)(A)(ii), the action is DISMISSED with prejudice as to all parties, with each party to bear
the party’s own attorney’s fees and costs.


          IT IS SO ORDERED.




                                                                 Initials of Clerk:      mba



CV-90 (10/08)                                   CIVIL MINUTES - GENERAL                                     Page 1
